internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 - plr-125021-02 date date in re legend taxpayer property trust x y year year sec_2 camp date grantee dear we received your letter dated date and subsequent correspondence requesting rulings regarding application of the rules for a qualified_personal_residence_trust qprt under sec_2702 of the internal_revenue_code this letter responds to your request the facts and representations submitted are summarized as follows taxpayer proposes to transfer property to trust the terms of trust are intended to satisfy the requirements for a qualified_personal_residence_trust found in sec_25_2702-5 of the gift_tax regulations property consists of x acres of land approximately y acres of property have been cleared and contain taxpayer’s vacation residence a guesthouse a barn a boathouse two sheds and a large pier and dock property has a moderate topography and a mixed cover of predominantly softwood forest the shore frontage consists of ledge and rocky beach property is assessed and taxed as a single undivided parcel of plr-125021-02 land zoning restrictions limit property to residential and accessory uses other properties in the area are generally of a similar nature taxpayer and his family have used_property as a vacation residence and as a personal_residence for at least two weeks per year since the property was acquired in year taxpayer his family and occasional guests use the entire acreage as an extension of the land immediately surrounding the residence buildings ie for hiking picnicking wildlife watching enjoying scenic views etc during year sec_2 property was used during the summer months as a campsite for high school students participating in an educational program known as camp in each year that property was used as camp taxpayer received total consideration of one dollar dollar_figure under the term of a lease agreement entered into solely for purposes of satisfying liability concerns with respect to accidents and injuries incurred by participating students no commercial activities have been conducted on property for over years property is subject_to a perpetual conservation_easement entered into on date between taxpayer and grantee the easement provides that property may only be used for single-family educational and conservation purposes billboards multi-family units mobile homes and hotels are prohibited on property in addition no commercial activities may be conducted on property the easement also restricts the construction of new buildings alterations to the surface of property and limits the cutting of standing lumber a number of surrounding properties are also subject_to similar conservation easements paragraph a of the proposed trust provides that all net_income of the trust is to be distributed to taxpayer in quarter annual installments or more frequently upon termination of taxpayer’s term_interest for any reason the trustee is directed to distribute to taxpayer or the representatives of taxpayer’s estate any undistributed_net_income and the right to any accrued income not yet received paragraph b provides property is a personal_residence of taxpayer during taxpayer’s term_interest i any replacement residence that may be acquired will be property that qualifies as a personal_residence of taxpayer ii any repairs or improvements made are to be of such nature that the residence property then held can continue to qualify as a personal_residence iii the residence property is to be available for taxpayer’s use as a personal_residence and iv taxpayer has the right to use occupy and enjoy it without liability for rent when the residence property is no longer used for a personal_residence of taxpayer the qprt status of the trust will cease as to all property paragraph g governs the disposition of all trust property after any such cessation plr-125021-02 paragraph c provides the trustee will not i hold an interest in more than one residence property at a time ii hold any interest in any furniture furnishings or other tangible_personal_property located in or about or that may be used in connection with the residence property iii hold or acquire any assets of any kind other than the residence property except as permitted by paragraph sec_1 through f inclusive and applicable federal_law iv commute taxpayer’s term_interest v make any distributions of net_income or principal to any person other than taxpayer during taxpayer’s term_interest or vi use apply or otherwise deal with or dispose_of the residence property or any other asset of the trust otherwise than in accordance with the requirements of applicable federal_law the trustee may not sell or otherwise transfer any interest in any personal_residence held in the trust directly or indirectly to taxpayer taxpayer’s spouse or any controlled or other entity in any transaction that would result in the disqualification of the trust under applicable federal_law paragraph d provides that the trustee may receive or acquire and hold in separate identifiable accounts additions of cash not in excess of the amounts reasonably required for the following i real_estate_taxes assessments other expenses related to the residence property payments of interest and principal on any mortgage debt to which such property is subject and other expenses of the trust that already have been incurred or that are expected to be paid within six months after the addition made for this purpose ii the costs of any improvements to the residence property that are to be paid within the same period after any addition made for this purpose or iii contribution to the purchase by the trust of a replacement residence within three months after the date of any addition made for this purpose if and only if a contract to purchase the same is in effect before such date the trustee is authorized to apply any additions for the purposes for which they were acquired within the periods permitted by applicable federal_law at the end of each calender quarter trustee will determine whether the amount of cash held exceeds the amount permitted to be held under applicable federal_law and if so immediately distribute the excess to taxpayer in addition within thirty days after the termination of taxpayer’s term_interest the trustee will distribute to taxpayer or the representative of taxpayer’s estate any amounts held under this paragraph that are not used to pay expenses of the trust which are then due and payable or which are directly related to the termination of the trust paragraph e provides that the trustee may receive proceeds of any sale of the residence property and hold them in a separate_account the trustee is authorized to apply such proceeds in replacing the residence property if taxpayer’s term_interest has not earlier terminated the qprt status of the trust will cease as to any proceeds that remain on the earlier to occur of i the second anniversary of the date of the sale of the residence property and ii the date on which the trust acquires a replacement residence paragraph g governs the disposition of any and all proceeds as to which such cessation occurs plr-125021-02 paragraph f provides that the trustee may receive or acquire and hold in separate identifiable accounts of the trust i insurance policies on the residence property ii the proceeds of insurance resulting from damage to or destruction of the residence property and iii the proceeds of any involuntary_conversion of the residence property the trustee is authorized to apply such proceeds in repairing rebuilding or replacing the residence property if taxpayer’s term_interest has not earlier terminated the qprt status of the trust will cease as to any proceeds remaining on the earlier to occur of a the second anniversary of the date of the damage destruction or involuntary_conversion of the residence property and b the date on which the repair or rebuilding of the residence property is completed or the trust acquires a replacement residence paragraph g governs the disposition of any and all proceeds as to which such cessation occurs paragraph g provides that if the qprt status of the trust ceases as to any portion or all of its assets the trustee in accordance with applicable federal_law will convert and thereafter administer the assets into a separate annuity_trust in which taxpayer’s interest meets all requirements of applicable federal_law for a qualified_annuity_interest each conversion will be made within thirty days after the date on which qprt status ceases as to any portion or all of the assets of the trust paragraph h provides that the trust shall terminate on the earlier to occur of i the twelfth anniversary date of the trust and ii the date of taxpayer’s death paragraph i provides that if the trust terminates on the twelfth anniversary date of the trust the trustee will apportion all of its assets that remain after any distributions or disbursements required under paragraph sec_1 and d in such manner that one equal share will be apportioned to each of taxpayer’s children then living and one equal share per stirpes among the lineal_descendants then living of any child of taxpayer who is then deceased paragraph j provides that if the trust terminates at taxpayer’s death the trustee will distribute or apply all assets that remain after any distributions or disbursements required under paragraph sec_1 and d as taxpayer designated in taxpayer’s last will executed at any time after the date of and expressly referring to the trust if not disposed of through taxpayer’s will then remaining assets will be distributed to taxpayer’s wife if living if not then disposed of in accordance with paragraph i as if the twelfth anniversary of the date of the trust had occurred on the date of and just before taxpayer’s death paragraph provides that any assets as to which a conversion occurs under paragraph g are to be held as a separate annuity_trust for taxpayer’s benefit as annuitant for the unexpired portion of his term_interest the annuity_trust is to be administered in accordance with all requirements of applicable federal_law for a_trust in which the term_interest is a qualified_annuity_interest plr-125021-02 you have requested the following rulings property which taxpayer will transfer to trust meets the requirements of a personal_residence as defined in sec_25_2702-5 and the trust’s provisions satisfy the requirements of sec_25_2702-5 and the taxpayer’s transfer qualifies as a transfer to a qprt sec_280a provides that a taxpayer uses a dwelling_unit during the taxable_year as a residence if he uses such unit or portion thereof for personal purposes for a number of days which exceeds the greater of a days or b percent of the number of days during such year for which such unit is rented at a fair rental sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in the trust retained by the transferor or any applicable_family_member as defined in sec_2701 is determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest is treated as being zero the value of any retained_interest which is a qualified_interest shall be determined under sec_7520 sec_2702 provides that sec_2702 does not apply to any transfer if the transfer involves the transfer of an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding term interests in such trust sec_25_2702-5 of the gift_tax regulations provides in part that sec_2702 does not apply to a transfer in trust meeting the requirements of this section a transfer in trust meets the requirements of this section only if the trust is a personal_residence_trust as defined in paragraph b of this section a_trust meeting the requirements of a qualified_personal_residence_trust as defined in sec_25_2702-5 is treated as a personal_residence_trust sec_25_2702-5 provides that a qualified_personal_residence_trust is a_trust meeting all the requirements of sec_25_2702-5 these requirements must be met by provisions in the governing instrument and these governing instrument provisions must by their terms continue in effect during the existence of any term_interest in the trust sec_25_2702-5 provides that for the purposes of sec_25_2702-5 a personal_residence of a term holder is either a the principal_residence of the term holder within the meaning of sec_1034 b one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or c an undivided fractional interest in either plr-125021-02 sec_25_2702-5 provides that a personal_residence may include appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence’s size and location the fact that a residence is subject_to a mortgage does not affect its status as a personal_residence the term personal_residence does not include any personal_property eg household furnishings sec_25_2702-5 provides that the governing instrument must require that income of the trust be distributed to the term holder not less frequently than annually sec_25_2702-5 provides that the governing instrument must prohibit distributions of corpus to any beneficiary other than the transferor prior to the expiration of the retained term_interest sec_25_2702-5 provides that in general except as otherwise provided in paragraphs c ii and c of this section the governing instrument of a qualified_personal_residence_trust must prohibit the trust from holding for the entire term of the trust any asset other than one residence to be used or held for use within the meaning of paragraph c i of this section as a personal_residence of the term holder the residence under sec_25_2702-5 the trust may hold certain assets listed in that section in addition to the personal_residence sec_25_2702-5 provides that the governing instrument must prohibit commutation prepayment of the term holder’s interest sec_25_2702-5 provides that the governing instrument must provide that a_trust ceases to be a qualified_personal_residence_trust if the residence ceases to be used or held for use as a personal_residence of the term holder a residence is held for use as a personal_residence of the term holder so long as the residence is not occupied by any other person other than the spouse or a dependent of the term holder and is available at all times for use by the term holder as a personal_residence sec_25_2702-5 provides that i the governing instrument must provide that within thirty days after the date on which the trust has ceased to be a qualified_personal_residence_trust with respect to certain assets either a the assets be distributed outright to the term holder b the assets be converted to and held for the balance of the term holder’s term in a separate share of the trust meeting the requirements of a qualified_annuity_interest or c in the trustee’s sole discretion the trustee may elect to comply with either paragraph c i a or b of this section pursuant to their terms and ii a for assets subject_to this paragraph c to be converted to and held as a qualified_annuity_interest the governing instrument must contain all the provisions required by sec_25_2702-3 with respect to a qualified_annuity_interest plr-125021-02 sec_25_2702-5 provides that the governing instrument must prohibit the trust from selling or transferring the residence directly or indirectly to the grantor the grantor’s spouse or an entity controlled by the grantor or the grantor’s spouse during the retained term_interest of the trust or at any time after the retained term_interest that the trust is a grantor_trust based upon the facts submitted and representations made the size of property is comparable to that of nearby properties used for residential purposes accordingly for purposes of sec_25_2702-5 property includes adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence’s size and location in addition the appurtenant_structures located on property are used by taxpayer for residential purposes therefore we conclude that property is a personal_residence within the meaning of sec_2702 and sec_25_2702-5 in addition we conclude that the proposed trust as submitted contains all provisions required by sec_25_2702-5 and thus meets the requirements of a qualified_personal_residence_trust accordingly taxpayer’s transfer will qualify as a transfer to a qualified_personal_residence_trust this ruling is based on the facts presented and the applicable law including restrictive covenants in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to this matter a copy is enclosed for that purpose except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely melissa liquerman branch chief branch associate chief_counsel passthroughs and special industries enclosure copy of this letter copy for sec_6110 purposes
